By the court.

The rejoinder in this case is defective in substance. It is immaterial where the plaintiff resided. By the laws~of this state a man’s only cow is exempted from attachment, let him reside where he will.

Judgment for the defendant.

Young, for the defendant, then contended, that as the cow had gone to pay the plaintiff’s debt, that circumstance ought to be considered in assessing the damages. 3 N. H. Rep. 144; 6 Mass. Rep. 20.
But the court said, that, although in certain cases, the goods taken having gone to pay the debt of the plaintiff, that circumstance was considered in assessing the damages, yet they thought a different rule ought to be applied in this case. The provision exempting a man’s only cow from attachment was intended for the relief of the poor, and ought to be so construed as to give all which the legislature intended ; and the value of the cow, at least, ought in all cases to be given in damages. There will then be no inducement to a creditor to take his debtor’s last cow.